DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement.

Response to Amendment
	The amendments on 10/06/2021 have been entered.  Claims objections on claims 6 and 9 have been withdrawn due to applicant’s claim amendments.

Response to Arguments
Applicant’s arguments with respect to the claims are moot in view of applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) prompted the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. WO 2018048822, cited by applicant.
Regarding claim 1, Robbins teaches 
a display subsystem (100) for a virtual image generation system used by an end user (figures 1-3, 9, 14 and paragraphs 38,61,62,68,86-89), comprising, 

first (first display module assembly (DMA) 110)) and second projection subassemblies (second DMA 112) configured for introducing first and second light beams respectively into the first and second waveguide apparatuses (paragraph [0033] states the first waveguide 106 and the second waveguide 108 are in optical communication with a first DMA 110 and a second DMA 112.  The first DMA 110 provides visual information to the first waveguide 106 and the second DMA 112 provides visual information to the second waveguide 108.  The DMA emits light that is collimated and angularly encoded such that the center of a pixel on the microdisplay equates to a specific angle in space.  The exact angles are defined by the focal length and distortion of the DMA collimating lens and also other intrinsic characteristics of the system, such the orientation of the microdisplay and fold mirrors within the DMA.  A first signal is provided to the first waveguide 106, for example by the first DMA 110.  A second signal is provided to the second waveguide 108, for example, by the second DMA 112.), such that at least a first light ray and at least a second light ray respectively exit the first and second waveguide apparatuses to display first and second monocular images as a binocular image to the end user (paragraph [0032] states the first waveguide 106 and second waveguide 108 are positioned to direct visual information to a user, such as being positioned in front of the user’s eyes (this is interpreted as binocular image) and the first waveguide 106 is positioned in front of the user’s left eye (this is interpreted as first monocular image) and the second waveguide 108 is positioned in front of the user’s right eye. (this is interpreted as second monocular image)); and 
a light sensing assembly (DAT sensor 118; paragraph [0061] states the DAT sensor detects an absolute differential such as a linear distance differential between the perceived first signal and second signal) configured for detecting at least one parameter indicative of a mismatch between the displayed first and second monocular images as the binocular image (see figure 9 shows a flowchart and one of the steps states detecting a differential in physical position of the test pattern of the first signal and the test pattern of the second signal; paragraph [0058] states figure 9 illustrates another flowchart 900 that corresponds to other related methods for adjusting visual information based on optically multiplexing optical signals from two separate waveguides mounted to a head-mounted display and paragraph [0059] 
Regarding claim 2, Robbins teaches  the display subsystem (figures 1-3, 9, 14; paragraph [0033] and [0100]) of claim 1, wherein each of the first (110) and second projection subassemblies (112) comprises one or more light sources configured for generating light (paragraph [0033] states the DMA emits light that is collimated), and an optical coupling assembly configured for collimating the light into the respective light beam (paragraph [0033] states the exact angles are defined by the focal length and distortion of the DMA collimating lens and also other intrinsic characteristics of the system, such the orientation of the microdisplay and fold mirrors within the DMA), and coupling the respective light beam into the respective waveguide apparatus (paragraph [0033] states a first signal is provided to the first waveguide 106, for example by the first DMA 110.  A second signal is provided to the second waveguide 108, for example by the second DMA 112).
Regarding claim 7, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 1, further comprising a frame structure (frame 104) configured for being worn by the end user (paragraph [0030] user and figure 1), wherein the first (first waveguide 106) and second waveguide apparatuses (second waveguide 108) are left and right eyepieces carried by the frame structure (104).
Regarding claim 8, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 7, wherein the frame structure (frame 104) comprises a frame (104) that carries the left and right eyepieces, and a bridge (figure 2 shows the bridge which holds the 118) on which the light sensing assembly (118) is affixed.
Regarding claim 9, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 8, wherein the frame structure (frame 104) comprises left and right cantilevered arms (shown in figure 2 on temple on the frame 104) extending from the bridge (area of the frame that sits on the nose), the left eyepiece (left lens and frame around lens) being affixed to the first cantilevered arm (left temple), and the second eyepiece (right lens and frame around lens) being affixed to the second cantilevered arm (right temple).
Regarding claim 10, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 7, wherein the light sensing assembly (118) is optically coupled to the first (106) and second (108) 
Regarding claim 11, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 1, wherein each of the first (106) and second waveguide apparatuses (108) comprises an out-coupling element (DOE  114 and 116; paragraph [0036] the first waveguide 106 and second waveguide 108 each include a diffraction optical element (DOE) positioned on the waveguide to outcouple visual information from the waveguide) configured for optically coupling light from the respective first (106) and second waveguide apparatuses (108) to light sensing assembly (118), wherein the at least one detected parameter (figure 9 and paragraph [0058]) is derived from the light out-coupled from the first (106) and second waveguide apparatuses (108).
Regarding claim 12, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 11, wherein the light sensing assembly (118) comprises two independent sensing arrangements (114 and 116) configured for separately detecting the light out-coupled from the first (106) and second waveguide apparatuses (108; paragraph [0059] the flowchart 900 includes acts of detecting a differential between the first signal and the second signal in at least a physical  position associated with a first rendering location of the test pattern extracted from the first signal and a second rendering location of the test pattern extracted from the second signal (950) and adjusting rendering of at least the first signal and the second signal to at least partially compensate for the detected differential (960)).
Regarding claim 13, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 11, wherein the light sensing assembly (118) comprises a single sensor  (as shown in figure 2 118 is a single sensor) configured for detecting the light out-coupled (figure 9 and paragraph [0058] and paragraph [0040] the DAT sensor 118 includes an optical sensor 128 that is configured to receive a combined optical signal 130 of the first signal 124 and second signal 126) from the first (106) and second waveguide apparatuses (108; as shown in figure 3).
Regarding claim 14, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 13, wherein the light sensing assembly (118) comprises an optical waveguide apparatus (114 and 116) configured for propagating the light out-coupled from the first (106) and second waveguide apparatuses (108) to the single sensor (as shown in figure 2 118 is a single sensor and paragraph [0040] the DAT sensor 118 includes an optical sensor 128).
Regarding claim 15, Robbins teaches the display subsystem (figures 1-3, 9, 14) of claim 1, wherein the light sensing assembly (118) comprises at least one non-imaging sensor (paragraph [0040] the DAT sensor 118 includes an optical sensor 128 and paragraph [0041]), and the at least one detected parameter (paragraph [0059] the flowchart 900 includes acts of detecting a differential between the first signal and the second signal in at least a physical  position associated with a first rendering location of the test pattern extracted from the first signal and a second rendering location of the test pattern extracted from the second signal (950) and adjusting rendering of at least the first signal and the second signal to at least partially compensate for the detected differential (960)) is indicative of an angle at which the at least first light ray exits the first waveguide apparatus (106), and an angle at which the at least second light ray exits the second waveguide apparatus (108).
Regarding claim 18, Robbins teaches the display subsystem (figures 1-3, 5, 6, 9, 14) of claim 1, wherein the light sensing assembly (118) comprises at least one imaging sensor (paragraph [0087] external camera), and the at least one detected parameter comprises first and second representative virtual monocular images respectively generated by the first (106) and second waveguide apparatuses (108; paragraph [0087] a visual trigger may include a trigger from an external camera or other machine vision of the display system.  For example, sampling region of the first signal and the second signal sampled by the DAT, as described herein, includes the first signal and the second signal generated by 
Regarding claim 19, Robbins teaches the display subsystem (figures 1-3, 5, 6, 9, 14) of claim 18, wherein the first and second representative virtual monocular images (signal at first and second waveguide) are identical copies of the first and second virtual monocular images (display to user) displayed to the end user (paragraph [0037] the input surface of the first waveguide 106 and the second waveguide 108 faces away from the user and receives ambient light from the user's environment.  The first waveguide 106 and the second waveguide 108 mix the ambient light with the first signal and the second signal to provide mixed reality visual information to a user 20 viewing the mixed reality visual information proximate the output surface 120 of the first waveguide 106 and/or the second waveguide 108.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. WO 2018048822, cited by applicant, as applied to claim 2 above, and further in view of Travis US 20170295362, cited by applicant.
Regarding claim 3, Robbins teaches the display subsystem (figures 1-3, 9, 14; paragraph [0033] and [0100]) of claim 2, wherein each optical coupling assembly comprises a collimation element (paragraph [0033] DMA collimating lens) configured 
Robbin does not specifically teach an in-coupling element (ICE) configured for optically coupling the respective beam into the respective waveguide apparatus.
In the same endeavor, Travis teaches the subsystem, wherein an in-coupling element (ICE) (paragraph [0032] states the lens 208 is configured to direct the image light 201 at a suitable angle to enter a wave guide 210.  In other implementations, the optical system 200 may additionally or alternatively include an input coupling prism, embossed grating, volume hologram, slanted diffraction grating, or other coupling structure) configured for optically coupling (note: optical coupling is a method of interconnecting two devices to transfer an optical signal using light waves in the field of optoelectronics) the respective beam into the respective waveguide apparatus (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbin with an in-coupling element (ICE) configured for optically coupling the respective beam into the respective waveguide apparatus of Travis for the purpose of directing light to enter a waveguide (paragraph [0032]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. WO 2018048822, cited by applicant, in view of Travis US 20170295362, cited by applicant, as applied to claims 3 above, and further in view of Edwin et al. US 20170124928, previously cited.
Regarding claim 4, Robbins in view of Travis teaches the display subsystem (figures 1-3, 9, 14), of claim 3 comprising a first (first waveguide 106) and second waveguide apparatuses (second waveguide 108).
Robbins in view of Travis does not specifically teach each of the waveguides comprises a planar optical waveguide into which the respective ICE is configured for optically coupling the respective collimated light beam as an in-coupled light beam, an orthogonal pupil expansion (OPE) element associated with the planar optical waveguide for splitting the respective in-coupled light beam into a plurality of orthogonal light beams, and an exit pupil expansion (EPE) element associated with the planar optical waveguide for splitting the plurality of orthogonal light beams into the light rays that exit the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Travis with the waveguide comprises a planar optical waveguide into which the respective ICE is configured for optically coupling the respective collimated light beam as an in-coupled light beam, an orthogonal pupil expansion (OPE) element associated with the planar optical waveguide for splitting the respective in-coupled light beam into a plurality of orthogonal light beams, and an exit pupil expansion (EPE) element associated with the planar optical waveguide for splitting the plurality of orthogonal light beams into the light rays that exit the respective planar optical waveguide of Edwin for the purpose of providing a three-dimensional display to produce depth and sensation of surface depth (paragraph [0048]).
Regarding claim 5, Robbins in view of Travis and Edwin teaches the invention as set forth in claim 4 and Robbins further teaches the display subsystem (figures 1-3, 9, 14), wherein the respective planar optical waveguide (shown in figure 3 waveguide 106 and 108 are planar) comprises a single substrate formed of a single pane of optically transparent material (paragraph [0035] states the first waveguide 106 and/or second waveguide 108 may be a single layer of glass).

Claims 6, 16, 20-24, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. WO 2018048822, cited by applicant, as applied to claims 1, 7, 15, and 18, above, and further in view of Edwin et al. US 20170124928, previously cited.
Regarding claim 6, Robbins teaches the display subsystem figures 1-3, 9, 14) of claim 1, comprising a first (first waveguide 106) and second waveguide apparatuses (second waveguide 108).
Robbin does not specifically teach the waveguide apparatuses respectively have partially transparent display surfaces configured for being positioned in a field of view between the eyes of the end user and an ambient environment.
Edwin teaches the display subsystem, wherein waveguide apparatuses (waveguide 405) respectively have partially transparent display surfaces (paragraph [0064] the light extracting optical elements 460, 462, 464, 466, 468 are diffractive features that form a diffraction pattern, or diffractive optical element” (also referred to herein as a “DOE”) and paragraph [0065] one or more DOEs may be switchable between “on” states in which they actively diffract, and “off” states in which they do not significantly diffract.  For instance, a switchable DOE may comprise a layer of polymer dispersed liquid crystal, in which microdroplets comprise a diffraction pattern in a host medium, and the refractive index of the microdroplets can be switched to substantially match the refractive index of the host material (in which case the pattern does not appreciably diffract incident light) or the microdroplet can be switched to an index that does not match that of the host medium (in which case the pattern actively diffracts incident light) configured for being positioned in the field of view (paragraph [0072] portion of world 456 may be referred to as the field of view (FOV)) between the eyes of the end user (shown in figure 4 as eye 410) and an ambient environment (shown in figure 4 as world 456).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins with the waveguide apparatus respectively have partially transparent display surfaces configured for being positioned in a field of view between the eyes of the end user and an ambient environment of Edwin for the purpose of controlling the distribution of light within the waveguide (paragraph [0064] and [0065]). Further Robbins teaches the head-mounted device as described in the disclosure could be used in an augmented or mixed reality system which would require 
Regarding claim 16, Robbins teaches the invention as set for above in claim 15 but does not specifically teach wherein the at least one detected parameter comprises intensities of two light rays respectively representative of the at least first light ray and the at least second light ray.	Edwin teaches the display subsystem (figures 1-6, 25A, 26), wherein the at least one detected parameter comprises intensities of two light rays respectively representative of the at least first light ray and the at least second light ray (paragraph [0123]-[0130] teaches wherein the at least one detected parameter comprises luminance intensities of two light rays respectively representative of the at least first light ray and the at least second light ray; paragraph [0123] teaches a luminance flatness metric can be used to quantify how much variation in luminance is manifested by a single display layer (parameter). In general, in stacked waveguide assemblies, different display layers can potentially have different luminance variations across the field of view, due to each display layer being generated by different waveguides in the stack (light rays in 405)(see, e.g., the waveguide assembly 405 in FIG. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins with the at least one detected parameter comprises intensities of two light rays respectively representative of the at least first light ray and the at least second light ray of Edwin for the purpose of quantifying how much variation in luminance is in the display (paragraph [0123]).
Regarding claim 20, Robbins teaches the invention as set forth above in claim 18 but does not specifically disclose the first and second representative virtual monocular images are test virtual monocular images separate from the first and second virtual monocular images displayed to the end user.
Edwin teaches the display subsystem (figures 1-6, 25A, 26), wherein the first (signal in left waveguide side) and second (signal in right waveguide side) representative virtual monocular images are test virtual monocular images (calibration) separate from the first and second virtual monocular images displayed to the end user (204; paragraph [0220] calibration can compensate (correct) for spatial errors and/or chromatic (color) errors in a field of view of the display.  For example, spatial errors can include in-
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins with the first and second representative virtual monocular images are test virtual monocular images separate from the first and second virtual monocular images displayed to the end user of Edwin for the purpose of correcting spatial and chromatic errors (paragraph [0221]).
Regarding claim 21, Robbins in view of Edwin teaches the invention as set forth above in claim 20 and Edwin further teaches the display subsystem (figures 1-6, 25A, 26), wherein the test virtual monocular images are displayed by the respective first (405) and second (405) waveguide apparatuses outside of the field of view of the end user (paragraph [0119], [0120], [0129], [0222] teaches wherein the calibration image virtual monocular images are displayed by the respective first eye and second eye stacked waveguide assemblies 405 outside of the field of view of the end user; paragraph [0222] teaches at any given position, as the eye's orientation changes (e.g., eye gaze direction changes), the eye's view generally remains within the FOV of the display and the same calibration (for that given eye position) can be used for substantially all eye orientations).  The reason for combining is the same as above in claim 20.
Regarding claim 22, Robbins teaches the invention as set forth above in claim 1 but does not specifically teach a control subsystem configured for correcting a mismatch between the first and second monocular images based on the at least one parameter detected by the light sensing assembly.
Edwin teaches a virtual image generation system (figure 2), comprising, the display subsystem; and a control subsystem (2600) configured for correcting a mismatch between the first and second monocular images based on the at least one parameter detected by the light sensing assembly (inward facing imaging system; figure 2, 4, 26 and paragraph [0221] teaches a dynamic calibration system 2600 (control subsystem) configured for correcting a spatial errors and/or chromatic/color errors (paragraph [0220])(mismatch) between the first and second virtual monocular images based on the at least one parameter detected by the inward-facing imaging system 452).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins with a control subsystem configured for correcting a mismatch between 
Regarding claim 23, Robbins in view of Edwin teaches the invention as set forth above in claim 22 and Edwin further teaches the virtual image generation system (figure 2), further comprising memory (paragraph [0228] dynamic calibration processor 2610 can be implemented as software stored in a memory (e.g., data module 224, 228)) configured for storing a calibration profile (paragraph [0228] software instructions can be executed by one or both of the processing modules 224, 228) for the first (405) and second (405) waveguide apparatuses, and the control subsystem (dynamic calibration system 2600) is configured for correcting the mismatch between the first and second monocular images by modifying the stored calibration profile (paragraph [0221] teaches a dynamic calibration system 2600 configured for correcting a spatial errors and/or chromatic/color errors).  The reason for combining is the same as above in claim 22.
Regarding claim 24, Robbins in view of Edwin teaches the invention as set forth above in claim 22 and Edwin further teaches the virtual image generation system, further comprising memory configured for storing a three-dimensional scene (paragraph [0054] three-dimensional imagery may be simulated by providing different presentations of an image for each of the eyes 302 and 304), wherein the control subsystem is configured for rendering a plurality of synthetic image frames of the three-dimensional scene (paragraph [0203] from captured image of each frame, the per-pixel transfer function from display device to viewer scene), and the display subsystem is configured for sequentially displaying the plurality of image frames to the end user (paragraph [0047] the user of the AR technology also perceives that he “sees” a robot statue 130 standing upon the real-world platform 120, and a cartoon-like avatar character 140 flying by which seems to be a personification of a bumble bee, even though these elements do not exist in the real world).  The reason for combining is the same as above in claim 22.
Regarding claim 63, Robbins teaches the invention as set forth above in claim 7 but does not specifically teach the mismatch indicative of the at least one parameter detected by the light sensing assembly is caused by relative movement between the left and right eyepieces.
Edwin teaches the display subsystem (abstract, figure 2, paragraph [0050], [0075] teaches 200) of claim 7, wherein the mismatch indicative of the at least one parameter detected by the light sensing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to try and use the subsystem of Robbins for the mismatch caused by relative movement between the eyepieces with a reasonable expectation of success because the light sensing assembly configured to detect a mismatch when the parameters are present of Edwin for the purpose of detecting misalignments cause from mechanical alignments (paragraph [0101]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. WO 2018048822, cited by applicant, in view of Edwin et al. US 20170124928, previously cited, as applied to claim 16 above, and further in view of Travis US 20170295362, cited by applicant.
Regarding claim 17, Robbins in view of Edwin teaches the invention as set forth above in claim 16 but does not specifically teach the two representative light rays respectively exit the first and second waveguide apparatuses outside of a field of view of the end user.
Travis teaches the display subsystem (figure 2), wherein the two representative light rays respectively exit the first (102L containing waveguide 210) and second waveguide apparatuses (102R containing waveguide 210) outside of a field of view of the end user (figure 2 and [0034] The light-deflecting optical component 212 is positioned adjacent the wave guide 210 in field of view of the user eye 202. In one example, the light-deflecting optical component 212 includes a holographic optical component. In another example, the light-deflecting optical component 212 includes an embossed grating. In yet another example, the light-deflecting optical component 212 includes a Fresnel lens. The light-deflecting optical component 212 may be configured to deflect different light beams in different directions in any suitable manner and paragraph [0098] in this example, the holographic optical 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Edwin with the two representative light rays respectively exit the first and second waveguide apparatuses outside of a field of view of the end user of Travis for the purpose of to deflect different light beams in different directions in any suitable manner (paragraph [0034]).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1-24, and 63 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/14/22